DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2020 and 6/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-4 and 6-20 are pending in this application.
Claim rejections 35 USC 101 on claims 1-20 are withdrawn.
Applicant’s arguments on Claim rejections 35 USC 102, filed 9/15/2021, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Asl, Nguyen, Yang and Horvitz . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 12 and 20 objected to because of the following informalities:  
Regarding claim 1, the abbreviation “DBSCAN” in lines 9 and 11 should be spelled out before using its abbreviation form.
Regarding claim 1, the recited “using DBSCAN, clustering, by the network system, the plurality of documents into one or more clusters, the similarity score of each pair of documents of the plurality of documents comprising a distance function used in the DBSCAN” has a grammatical error. It should amend to “using DBSCAN, clustering, by the network system, the plurality of documents into one or more clusters, based on the similarity score of each pair of documents of the plurality of documents comprising a distance function used in the DBSCAN.”
Claims 12 and 20 are objected under the same rationale as claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. Publication Number 20130151531) in view of Asl (U.S. Publication Number 20180181805).  
Regarding claim 1, Li teaches a method (Li, ¶ [0013], discloses embodiments generally relate to systems and methods for detecting topics in social media data. In particular, the systems and methods are configured to extract a concept hierarchy from a set of data, the concept hierarchy comprising a plurality of layers. Further, the systems and methods can train topic models based on the content in each of the layers. Still further, the systems and methods can select the most appropriate topic model for social media topic detection by balancing the complexity of the model and the accuracy of the topic detection result. Moreover, the systems and methods can use the most appropriate topic model to detect topics in social media data) comprising: 
accessing, by a network system (Li, FIG. 5, element 509, discloses a network and, element 508, discloses a processor connected to the network of a hardware diagram for the claimed invention), a plurality of documents (Li, ¶ [0014], discloses topic detection in social media can be beneficial in various fields and environments. For example, in business environments, when a company releases a new product or service, customers or potential customers might post or comment on the product or service in a social media environment. Therefore, it would be beneficial for the company to obtain instant access to what is being said about the product, service, or the brand to ; 
hashing, by the network system, the plurality of documents to identify content features (Li, ¶ [0037], discloses the shingle-article matrix M may not fit into some memory, as the number of articles tends to be substantial. To alleviate this issue, the systems and methods can use a “Minhashing” technique to generate a succinct signature for each column in M, such that the probability of two articles having the same signature is equal to the Jaccard index similarity between the two articles. More particularly, the systems and methods can construct a Minhash signature of length-100, or other amounts, using one or more known techniques. In some cases, the randomized nature of the Minhash generation method can require further checks to increase the probability of uncovering all pairs of related articles in terms of the signature. Thus, the systems and methods utilize LSH to increase such probability), the hashing comprises reducing the plurality of documents into a set of fixed dimensions that represent the content features of the plurality of documents (Li, [0036], discloses to find similar Wikipedia articles, the systems and methods can use a standard Jaccard index-based hashing procedure. Because typical Wikipedia articles are in moderate length, the systems and methods can choose k=10 to reduce the probability of any given 
comparing, by a processor of the network system, the content features of the plurality of documents to determine a similarity score between each pair of documents of the plurality of documents (Li, ¶ [0018], discloses the use of Wikipedia is beneficial because Wikipedia offers a comparatively complete, freely accessible, and structured collection of world knowledge and content. Further, Wikipedia contains abundant conceptual and semantic information that can be utilized to model the topics in a variety of sets of documents. In the embodiments as described herein, Wikipedia articles in combination with Twitter data can be used as a substitute corpus to train topic models. In particular, articles of the Wikipedia encyclopedia and tweets on Twitter bear a resemblance, which can be quantitatively measured. Further, whenever a tweet is statistically similar to a particular Wikipedia article, there can also be a similarity in the corresponding topics. Moreover, the hierarchical structure of Wikipedia in combination with the abundant conceptual information can allow a thorough interpretation of the detected topics. Li, ¶ [0035], discloses once the model level is selected, a topic detection technique can be applied according to the selected model level to detect topics in social media data. Further, to handle a large-scale topic detection, the systems similarity between the two articles.); 
and storing clustering information associated with the one or more clusters in a data store (Li, ¶ [0019], discloses the category link dump can comprise files containing human-specified concept relations, i.e., the is-a relations, whereas the Wikipedia articles dump can comprise files that store information comprising article content, redirect links, and/or the like. Further, the Wikipedia articles can be linked onto the hierarchy to enrich the content of the hierarchy. Because the records in the dump files are in the order of tens of millions, a Map-Reduce programming framework can be employed to handle the dump files in parallel and to expedite the procedure of hierarchy extraction. Further, Li, ¶ [0020], discloses the systems and methods as described herein can rely on the Wikipedia conceptual hierarchy for topic modeling and, therefore, .  
Li does not explicitly teach using DBSCAN, clustering, by the network system, the plurality of documents into one or more clusters, the similarity score of each pair of documents of the plurality of documents comprising a distance function used in the DBSCAN.
Asl teaches using DBSCAN, clustering, by the network system, the plurality of documents into one or more clusters, the similarity score of each pair of documents of the plurality of documents comprising a distance function used in the DBSCAN (Asl, [0052], discloses for DBSCAN and Agglomerative algorithms, the number of clusters was based on the similarity distance between text samples).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for detecting topics in social media data of Li with the teaching about of using DBSCAN algorithm of Asl because DBSCAN algorithm is resistant to noise and can handle clusters of various shapes and sizes.

Regarding claim 2, Li in view of Asl teaches the claimed invention substantially as claimed, and Li further teaches hashing each of the plurality of documents comprises performing a MinHash (Li, ¶ [0037], discloses the shingle-article matrix M may not fit into some memory, as the number of articles tends to be substantial. To alleviate this issue, the systems and methods can use a “Minhashing” technique to .  

Regarding claim 3, Li in view of Asl teaches the claimed invention substantially as claimed, and Li further teaches the comparing the content features comprises determining Jaccard scores between each pair of documents of the plurality of documents, the Jaccard score indicating a ratio of overlapping content features (Li, ¶ [0034], discloses the accuracy of the lower hierarchy levels is comparatively poor because, for example, more general topics may contain more overlapping words. In contrast, as depicted in FIG. 3, the accuracy of the higher levels is better. However, some models may be more complex if too many topics are involved, which can potentially lead to overfitting and large computation costs. To balance the complexity and accuracy, a median hierarchy level can be chosen, such as level 6 as depicted in FIG. 3).  

Regarding claim 4, Li in view of Asl teaches the claimed invention substantially as claimed, and Li further teaches wherein the comparing comprises generating a distance matrix between each of the plurality of documents (Li, ¶ [0036-0037], discloses before decomposing the articles into the shingles, the systems and methods can execute a sequence of preprocessing steps, such as removing stop words, tokenizing, and stemming, on the original articles. Because typical Wikipedia articles are in moderate length, the systems and methods can choose k=10 to reduce the 

Claim 12 is rejected under the same rationale as claim 1. Li also teaches a system comprising: one or more hardware processors; and  Attorney Docket No. 1777.D35US129a storage device storing instructions that, when executed by the one or more hardware processors, causes the one or more hardware processors to perform operations (Li, [0044], FIG. 5, discloses the server 510 can comprise a processor 508 communicating with memory 502, and the server 510 can also be implemented as a software module or program module capable of being incorporated in other software applications and programs).
Claim 13 is rejected under the same rationale as claim 2.
Claim 14 is rejected under the same rationale as claim 3. 
Claim 15 is rejected under the same rationale as claim 4.
Claim 20 is rejected under the same rationale as claim 1. Li also teaches a non-transitory machine-readable storage medium storing instructions that, when executed by one or more processors of a machine, cause the one or more processors to perform operations (Li, [0044], FIG. 5, discloses the server 510 can comprise a processor 508 communicating with memory 502, and the server 510 can also be implemented as a software module or program module capable of being incorporated in other software applications and programs).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Asl, and further in view of Nguyen et al. (U.S. Publication Number 20200314117, hereafter “Nguyen”).
Regarding claim 6, Li in view of Asl teaches the method of claim 1 as discussed above. Li in view of Asl does not explicitly teach iteratively performing the DBSCAN with a decreasing epsilon value to derive a hierarchy of content variations.
Nguyen teaches iteratively performing the DBSCAN with a decreasing epsilon value to derive a hierarchy of content variations (Nguyen, [0307], discloses that clustering the events at least partly by clustering the reduced event vectors using Hierarchical Density-Based Spatial Clustering of Applications with Noise (HDBSCAN)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for detecting topics in social media data of Li and Asl with the teaching about of using HDBSCAN algorithm of Nguyen because HDBSCAN focus on high density clustering, which reduces this noise clustering problem and allows a hierarchical clustering based on a decision tree approach.
Claim 16 is rejected under the same rationale as claim 6.

Claims 7, 9, 11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Asl, and further in view of Yang et al. (U.S. Patent Number 8,108,393, hereafter “Yang”).
Regarding claim 7, Li in view of Asl teaches the claimed invention substantially as claimed, and Li further teaches receiving a request for documents, the request indicating a topic (Li, ¶ [0014], discloses topic detection in social media can be beneficial in various fields and environments. For example, in business environments, when a company releases a new product or service, customers or potential customers might post or comment on the product or service in a social media environment. Therefore, it would be beneficial for the company to obtain instant access to what is being said about the product, service, or the brand to get a stream of ideas, content, links, resources, and/or tips focused on the new product or service, and to monitor what is being said about the customers or target audience); in response to receiving the request, determining, from the data store, a plurality of clusters corresponding to the topic (Li, ¶ [0013], discloses the systems and methods can train topic models based on the content in each of the layers. Still further, the systems and methods can select the most appropriate topic model for social media topic detection by balancing the complexity of the model and the accuracy of the topic detection result. Moreover, the systems and methods can use the most appropriate topic model to detect topics in social media data. Li, ¶ [0035], discloses once the model level is selected, a topic detection technique can be applied according to the selected model level to detect topics in social media data. Further, to handle a large-scale topic detection, the systems and methods can use locality-sensitive hashing (LSH) to reduce any comparisons that ; selecting a document from each of the plurality of clusters (Li, ¶ [0022], discloses because of the large volume of Wikipedia concept and article information, the present embodiments can adopt the Apache™ Hadoop™ project, or similar techniques, for distributed processing of dump files across clusters of computing resources using, for example, the MapReduce programming framework available from Google®. More particularly, in MapReduce processing, a user can select a number of concepts as a top level of an exemplary hierarchy. For example, a user can select eight (8) general concepts (e.g., Arts, Science, Technology, History, etc.) as the top level of the hierarchy. The MapReduce framework can attempt to find the “children” of each of the concepts in a Wikipedia hierarchy, and then put the children into a “mapper collector.” In addition, the mapper collector can identify and record the parents and the level of each of the concepts by, for example, labeling from “0” for the top level. The MapReduce framework can then combine each concept's parents and children, and associate the articles in the Wikipedia article dump with the concept. As a result, the Wikipedia hierarchy can be efficiently extracted from dump files. Further, the extracted Wikipedia hierarchy contains not only the concepts in each level, but also the articles related to each concept. For example, FIG. 2 illustrates an exemplary Wikipedia hierarchy 200. As shown in FIG. 2, the “level 0” concept 205 is “Science,” the “level 1” concepts 210 are “Scientific disciplines” and “Science Events,” and so on).
Li in view of Asl does not explicitly teach causing presentation of a representation of each of the selected documents from the plurality of clusters in a first section of a 
 Yang teaches causing presentation of a representation of each of the selected documents from the plurality of clusters in a first section of a user interface, each representation including a title of the selected document, a selectable link to where the selected document is accessible, and an indication of a number of similar documents (column 7 lines 3-24 and Fig. 5, discloses the show name "The A-Team" and also "Sports Action Team" were responsive to the general search "The A-Team", and a hotlink 516A, 516B is provided for each show name. The user can filter the results to include only show names equivalent to "The A-Team" by selecting hotlink 516A, for example, and to include only show names equivalent to "Sports Action Team" by selecting hotlink 516B. Examiner interprets that the hotlink 516A "The A-Team (64)" in Fig. 5 as claimed a title of the selected document, a selectable link, and an indication of a number of similar documents.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for detecting topics in social media data of Li and Asl with the teaching about of displaying search results of Yang because it would be convenient and easier for users to find the favorite programs or TV shows or relative search results.

Regarding claim 9, Li in view of Asl and Yang teaches the claimed invention substantially as claimed, and Li further teaches selecting the document comprises selecting a document having a most copied headline(Li, ¶ [0015], discloses the present embodiments are configured to detect topics in social media, by, for example, discovering trending topics or tracking interests of users. Despite the advent of new technologies, topic detection in social media is not trivial for at least three reasons) that has the oldest publication date within each of the plurality of clusters (Li, ¶ [0035], discloses the comparison can be reduced. It should be appreciated that the social media data to be analyzed can be a collection of Twitter data over any time range. For example, Twitter data can be collected over a range of seven (7) to fifteen (15) days, or other ranges. Li, ¶ [0043], discloses the processing module can detect one or more topics in social media data according to the topic model that is most appropriate for the topic detection technique. In embodiments, the social media data can be data collected from Twitter over a period of time such as, for example, seven (7) to fifteen (15) days. In 445, the processing can end, repeat, or return to any previous step).  

Regarding claim 11, Li in view of Asl and Yang teaches the claimed invention substantially as claimed, and Li further teaches receiving a selection of cluster link for a selected document (Li, ¶ [0019], discloses the Wikipedia dump files 107 can comprise a category link dump and a Wikipedia articles dump. The category link dump can comprise files containing human-specified concept relations, i.e., the is-a relations, whereas the Wikipedia articles dump can comprise files that store information comprising article content, redirect links, and/or the like. Further, the Wikipedia articles can be linked onto the hierarchy 108 to enrich the content of the hierarchy); identifying a plurality of further documents from a same cluster as the selected document (Li, ; and causing presentation of an indication of each of the further documents from the same cluster as the selected document (Li, Table 1, discloses an illustration of clusters).  
Claim 17 is rejected under the same rationale as claim 7. 
Claims 18 and 19 are rejected under the same rationale as claim 9.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li  in view of Asl, in view of Yang, and further in view of Horvitz et al. (U.S. Publication Number 20040153445, hereafter “Horvitz”).
Regarding claim 8, Li in view of Asl and Yang teaches the method of claim 7 as discussed above. Li in view of Asl and Yang does not explicitly teach providing a historical timeline of the topic in a second portion of the user interface, the historical timeline providing a list of documents from the plurality of clusters organized by time.
Horvitz teaches providing a historical timeline of the topic in a second portion of the user interface, the historical timeline providing a list of documents from the plurality of clusters organized by time (Horvitz, [0007], [0075] and Figs. 14, timeline-based presentations of search results that can be anchored by public (e.g., news, holidays) and/or personal (e.g., appointments, photos) landmark events).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for detecting topics in social media data of Li, Asl and Yang with the teaching about of timeline-based presentations of Horvitz because it would provide a fast and easy manner to search over and retrieve information content for users (Horvitz, [0007]).

Regarding claim 10, Li in view of Asl and Yang teaches the method of claim 7 as discussed above. Li further teaches receiving a request for additional data for a selected document (Li, ¶ [0014], discloses topic detection in social media can be beneficial in various fields and environments. For example, in business environments, when a company releases a new product or service, customers or potential customers might post or comment on the product or service in a social media environment. Therefore, it would be beneficial for the company to obtain instant access to what is being said about the product, service, or the brand to get a stream of ideas, content, links, resources, and/or tips focused on the new product or service, and to monitor what is being said about the customers or target audience); accessing publication data for documents within a same cluster as the selected document (Li, ¶ [0020], discloses referring to Table 1, the “Concept ID” column and the “Concept Title” column can identify the associated concept in the Wikipedia hierarchy. Further, the “Parent IDs” and the “Children IDs” can illustrate any correlations between the associated concept and 
Li in view of Asl and Yang does not explicitly teach causing presentation of a graphical timeline illustrating publication of each of the documents within the same cluster including the selected document.
Horvitz teaches causing presentation of a graphical timeline illustrating publication of each of the documents within the same cluster including the selected document (Horvitz, [0007], [0075] and Figs. 14, 15, discloses Interactive visualization in accordance with the subject invention provides timeline-based presentations of search results that can be anchored by public (e.g., news, holidays) and/or personal (e.g., appointments, photos) landmark events).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for detecting topics in social media data of Li, Asl and Yang with the teaching about of timeline-based presentations of Horvitz because it would provide a fast and easy manner to search over and retrieve information content for users (Horvitz, [0007]).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20200300654 (BRAVI et al.) teaches that the rating platform can generate a stop cluster using one or more machine learning clustering algorithms based on the plurality of user stops (e.g., by identifying clusters of user stops using the clustering algorithms). For example, the rating platform can generate a stop cluster using a density-based spatial clustering of applications with noise (DBSCAN) clustering algorithm, a balanced iterative reducing and clustering using hierarchies (BIRCH) clustering algorithm.
US 20080205776 (Shafirstein et al.) teaches that the DBSCAN algorithm, like a number of other known clustering algorithms, relies upon the principle of clustering pixels in an image file based on density.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162       

March 3, 2022